F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                     September 28, 2005
                                 TENTH CIRCUIT
                                                                        Clerk of Court


ROY J. WHITEHEAD,

          Plaintiff-Appellant,
                                                        No. 05-2149
v.
                                                 (District of New Mexico)
                                             (D.C. No. CIV-05-374 WPJ/KBM)
COLLIER COUNTY SHERIFF’S
OFFICE,

          Defendant-Appellee.




                             ORDER AND JUDGMENT *


Before BRISCOE, LUCERO, and MURPHY, Circuit Judges.


      After examining appellant’s brief and the appellate record, this court has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Appellant Ray J. Whitehead, a former prisoner, filed a complaint pursuant

to 42 U.S.C. § 1983 in federal district court, asserting violations of his federal

civil rights. Specifically, Whitehead alleged that since taking part in a 1996

evidentiary hearing while he was in the custody of Defendant, he has been

tortured by voices and visions. He further asserts that the alleged torture has

resulted in the denial of his right to due process of law, access to the courts, and

freedom of religion. In a motion filed with the district court, Whitehead stated

that he was “being tortured electronically” by means of “a cell phone in his

teeth.” The district court granted Whitehead’s motion to proceed in forma

pauperis but dismissed his complaint sua sponte pursuant to 28 U.S.C. §

1915(e)(2), concluding that it failed to state a claim. See Neitzke v. Williams, 490

U.S. 319, 328 (1989). Whitehead appealed.

       We have reviewed the record, the appellate briefs, and the applicable law

and conclude that the dismissal of Whitehead’s § 1983 complaint was proper.

Accordingly, the district court’s order dismissing Whitehead’s complaint is

affirmed for substantially the reasons stated in the district court’s order dated

May 12, 2005.

                                        ENTERED FOR THE COURT



                                        Michael R. Murphy
                                        Circuit Judge

                                          -2-